UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of April 19, 2013 was 248,045,833. TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Statements of Comprehensive Income 3 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PARTII — OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (dollars and shares in millions, except per share data) Three Months Ended March 31, (unaudited) REVENUES $ $ COSTS AND EXPENSES Cost of sales (exclusive of depreciation and amortization shown separately below) Selling and administrative expenses Depreciation and amortization Interest, net Other costs (gains) (see Note 3) ) Total costs and expenses Income before income taxes Income tax provision ) ) Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Shares used in computing earnings per common share: Basic Diluted Comprehensive income $ $ The accompanying notes are an integral part of these statements. 3 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (dollars in millions, except shares and per share data) March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Short-term investments Receivables, net Inventories, net Other Total current assets Plant and equipment, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ $ Accounts payable and accrued liabilities Accrued income taxes Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Stockholders’ Equity: Common stock, par value $.01 per share, 400,000,000 shares authorized, 263,111,472 shares issued at March 31, 2013 and December 31, 2012 Capital in excess of par value Retained earnings Accumulated other elements of comprehensive income (loss) ) ) Less: Treasury stock, 15,768,832 shares at March 31, 2013 (16,415,336 shares at December 31, 2012) ) ) Total stockholders’ equity TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (dollars in millions) Three Months Ended March 31, (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used for operating activities: Depreciation Amortization Non-cash stock compensation expense Deferred income taxes and tax benefit of stock compensation plan transactions Changes in assets and liabilities, net of translation, acquisitions and non-cash items: Receivables Inventories ) ) Accounts payable and accrued liabilities ) ) Other assets and liabilities, net ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Proceeds from sales and maturities of short-term investments Purchases of short-term investments ) ) Capital expenditures ) ) Acquisitions, net of cash acquired – ) Proceeds from sales of plant and equipment Net cash used for investing activities ) ) Cash flows from financing activities: Short-term loan borrowings (repayments), net Purchase of treasury stock ) ) Proceeds from stock option exercises, net of tax payments from stock compensation plan transactions Excess tax benefits from stock compensation plan transactions Principal payments on capital leases ) ) Net cash provided by financing activities Effect of translation on cash ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these statements. 5 CAMERON INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Unaudited Note 1: Basis of Presentation The accompanying Unaudited Consolidated Condensed Financial Statements of Cameron International Corporation (the Company) have been prepared in accordance with Rule10-01 of Regulation S-X and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Those adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial information for the interim periods, have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Unaudited Consolidated Condensed Financial Statements should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto filed by the Company on Form 10-K for the year ended December 31, 2012. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include, but are not limited to, estimates of total contract profit or loss on certain long-term production contracts, estimated losses on accounts receivable, estimated realizable value on excess and obsolete inventory, contingencies, including tax contingencies, estimated liabilities for litigation exposures and liquidated damages, estimated warranty costs, estimates related to pension accounting, estimates related to the fair value of reporting units for purposes of assessing goodwill for impairment, estimated proceeds from assets held for sale and estimates related to deferred tax assets and liabilities, including valuation allowances on deferred tax assets. Actual results could differ materially from these estimates. Certain prior year amounts have been reclassified to conform to the current year presentation. Note 2: OneSubsea™ On November 15, 2012, Cameron and Schlumberger announced their intent to create OneSubsea, a joint venture to manufacture and develop products, systems and services for the subsea oil and gas market.Cameron will contribute its existing subsea business and receive $600 million from Schlumberger while Schlumberger will contribute its Framo, Surveillance, Flow Assurance and Power and Controls businesses.As 60% owner, Cameron will manage the joint venture, consolidate it in its DPS segment and reflect a minority interest in its financial statements for Schlumberger’s 40% interest in the joint venture.The transaction is subject to regulatory approvals and other customary closing conditions, which are expected to be completed during the second quarter of 2013. Note 3: Other Costs (Gains) Other costs (gains) for the three months ended March 31, 2013 and 2012 consisted of the following (in millions): Three Months Ended March 31, Joint venture formation costs $ $ – Devaluation of Venezuelan bolivar – Acquisition integration costs Mark-to-market impact on currency derivatives(1) ) Severance, litigation and other restructuring costs $ $ ) These derivatives have not been designated as accounting hedges. 6 Note 4: Receivables Receivables consisted of the following (in millions): March 31, December 31, Trade receivables $ $ Other receivables Allowance for doubtful accounts ) ) Total receivables $ $ Note 5: Inventories Inventories consisted of the following (in millions): March 31, December 31, Raw materials $ $ Work-in-process Finished goods, including parts and subassemblies Other Excess of current standard costs over LIFO costs ) ) Allowances ) ) Total inventories $ $ Note 6: Plant and Equipment and Goodwill Plant and equipment consisted of the following (in millions): March 31, December 31, Plant and equipment, at cost $ $ Accumulated depreciation ) ) Total plant and equipment $ $ Changes in goodwill during thethree months ended March 31, 2013 were as follows (in millions): Balance at December 31, 2012 $ Adjustments to the purchase price allocation for prior year acquisitions ) Translation effect of currency changes ) Balance at March 31, 2013 $ 7 Note 7: Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities consisted of the following (in millions): March 31, December 31, Trade accounts payable and accruals $ $ Advances from customers Other accruals Total accounts payable and accrued liabilities $ $ Activity during the three months ended March 31, 2013 associated with the Company’s product warranty accruals was as follows (in millions): Balance December 31, Net warranty provisions Charges against accrual Translation and other Balance March 31, $ $ $ ) $ ) $ Note 8: Debt The Company’s debt obligations were as follows (in millions): March 31, December 31, Senior notes: Floating rate notes due June 2, 2014 $ $ 1.6% notes due April 30, 2015 6.375% notes due July 15, 2018 4.5% notes due June 1, 2021 3.6% notes due April 30, 2022 7.0% notes due July 15, 2038 5.95% notes due June 1, 2041 Unamortized original issue discount ) ) Other debt Obligations under capital leases Current maturities ) ) Long-term maturities $ $ At March 31, 2013, the Company had issued: • $25.4 million of letters of credit under its $835.0 million Amended Credit Agreement leaving $809.6 million remaining available for future use under the Amended Credit Agreement, and • $200.2 million of letters of credit under its $250.0 million multi-currency revolving letter of credit facility leaving $49.8 million remaining available for use under this facility. 8 Note 9: Business Segments The Company’s operations are organized into three separate business segments – Drilling & Production Systems (DPS), Valves & Measurement (V&M) and Process & Compression Systems (PCS).Summary financial data by segment follows (in millions): Three Months Ended March 31, Revenues: DPS $ $ V&M PCS $ $ Income (loss) before income taxes: DPS $ $ V&M PCS Corporate & other ) ) $ $ Corporate& other includes expenses associated with the Company’s Corporate office, all of the Company’s interest income and interest expense, certain litigation expense managed by the Company’s General Counsel, foreign currency gains and losses from devaluations and from certain derivative and intercompany lending activities managed by the Company’s centralized Treasury function, all of the Company’s restructuring expense, joint venture formation costs, acquisition-related costs and all stock compensation expense. Note 10: Earnings Per Share The calculation of basic and diluted earnings per share for each period presented was as follows (dollars and shares in millions, except per share amounts): Three Months Ended March 31, Net income $ $ Average shares outstanding (basic) Common stock equivalents Diluted shares Basic earnings per share $ $ Diluted earnings per share $ $ During the three months ended March 31, 2013 and 2012, the Company acquired 613,453 and 57,200 treasury shares at an average cost of $63.84 and $55.38 per share, respectively.A total of 53,175 shares were also acquired by participants in the Company’s nonqualified deferred compensation plans.Treasury shares issued in satisfaction of stock option exercises and vesting of restricted stock units during the three-month periods ended March 31, 2013 and 2012 totaled 1,313,132 and 810,249, respectively. 9 Note 11: Accumulated Other Comprehensive Income The changes in the components of accumulated other elements of comprehensive income (loss) for the three months ended March 31, 2013 and 2012 were as follows (in millions): Three Months Ended March 31, 2013 Accumulated Foreign Currency Translation Gain (Loss) Prior Service Credits and Net Actuarial Losses Accumulated Gain (Loss) on Cash Flow Hedge Derivatives Total Three Months Ended March 31, 2012 Balance at beginning ofyear $ $ ) $ $ ) $ ) Other comprehensive income before reclassifications: Pre-tax ) – ) ) Tax effect – – ) Amounts reclassified from accumulated other comprehensive income to: Revenues – Cost of sales – – ) ) Selling and administrative expense – – Tax effect – ) ) ) Net current period other comprehensive income ) ) ) Balance at end of period $ ) $ ) $ $ ) $ ) Note 12: Contingencies The Company is subject to a number of contingencies, including litigation, tax contingencies and environmental matters. Deepwater Horizon Matter A blowout preventer (“BOP”) originally manufactured by the Company and delivered in 2001 was deployed by the drilling rig Deepwater Horizon which in 2010 experienced an explosion and fire resulting in bodily injuries and loss of life, the loss of the rig, and discharge of hydrocarbons into the Gulf of Mexico.   The Company was named as one of a number of defendants in over 400 suits asserting claims for personal injury, wrongful death, property damage, pollution and economic damages.Most of these suits were consolidated into a single proceeding under rules governing multi-district litigation.The consolidated case is styled: In Re: Oil Spill by the Oil Rig Deep Water Horizon in the Gulf of Mexico on April 20, 2010, MDL Docket No. 2179. On December 15, 2011, the Company entered into an agreement with BP Exploration and Production Inc. (BPXP), guaranteed by BP Corporation North America Inc., pursuant to which BPXP agreed to indemnify the Company for any and all current and future compensatory claims, and to pay on behalf of the Company any and all such claims, associated with or arising out of the Deepwater Horizon incident the Company otherwise would have been obligated to pay, including claims arising under the Oil Pollution Act of 1990 (OPA) and Clean Water Act, claims for natural resource damages and associated damage-assessment costs, clean-up costs, and other claims arising from third parties.The agreement does not provide indemnification of the Company for punitive damages. On March 20, 2013, the Court in the MDL proceeding granted the Company’s motion for a judgment in its favor denying recovery for punitive damages.On April 3, 2013, the Court granted the Company’s motion for a judgment in its favor denying recovery for all other claims asserted in the MDL proceeding. Not all suits arising out of the Deepwater Horizon Matter were consolidated into the MDL proceeding and a number of suits have been filed recently which have not yet been consolidated into the MDL proceeding.The Company has been named as a defendant in approximately 40 such suits, all of which allege substantially the same facts, make substantially the same allegations and seek substantially the same relief as the cases consolidated into the MDL proceeding.The Company currently anticipates that all claims against the Company in the cases filed or to be filed in connection with the Deepwater Horizon Matter will either be dismissed as a result of the rulings of the Court in the MDL proceeding or on their own merits or lack thereof.In any event, all damages, other than punitive damages, that could be imposed against the Company in such cases would be covered by the Company's agreement with BPXP. The agreement with BPXP also does not provide indemnification of the Company for any fines, penalties, or certain other potential non-compensatory claims levied on it individually.The Company, however, does not consider any of these, singly or cumulatively, to pose a significant financial risk to it because, while the United States brought suit against BP and certain other parties associated with this incident for recovery under statutes such as OPA and the Clean Water Act, the United States did not name the Company as a defendant.Certain state and local governmental entities have asserted the right to levy fines and penalties as a result of the discharge of hydrocarbons, but the Federal District Court in which the MDL action is pending has ruled that they do not have this right as a result of Federal preemption.This issue is currently on appeal to the Fifth Circuit Court of Appeals. A shareholder derivative suit, Berzner vs. Erikson, et al., Cause No. 2010-71817, 190th District Court of Harris County, Texas, was filed in October 2010 against the Company’s directors in connection with this incident and its aftermath alleging the Company’s directors failed to exercise their fiduciary duties regarding the safety and efficacy of its products, but still remains in the initial pleading stage. Other Litigation The Company from time to time is a defendant in cases alleging equipment failure due to inherent defects; failure of design, manufacture, testing, assembly or installation; and/or improper maintenance, and are typically accompanied by claims such as breach of contract, breach of implied warranty, negligence, negligent misrepresentation, strict liability in tort and/or product liability.One such matter is Chesapeake Appalachia, L.L.C. and Chesapeake Operating, Inc. vs. Cameron International Corporation filed in the District Court of Oklahoma County, Oklahoma on April 16, 2013, in which Chesapeake alleges a failure of Cameron hydraulic fracturing wellhead equipment which is claimed to have caused or contributed to an uncontrolled discharge of fluids on the Chesapeake ATGAS 2H well site in Pennsylvania and seeks unspecified damages.Another such example is a matter which is the subject of a claim filed in two separate jurisdictions on February 13, 2013.Each is styled Boardwalk Pipeline Partners, et al. vs. Tube Forgings of America, Inc. et al. including Cameron International Corporation.One was filed in Daviess Circuit Court, Division II, Kentucky, and the other in the District Court of Panola, County, Texas.The plaintiffs allege a failure of a Cameron check valve which is claimed to have caused or contributed to a fire at and damage to a compressor station in Carthage, Texas, and seek unspecified damages.The facts of these incidents and their causes are currently under investigation.In any event, the Company has insurance coverage that is applicable with a self-retention of $5.0 million per incident. The Company also has been and continues to be named as a defendant in a number of multi-defendant, multi-plaintiff tort lawsuits. At March 31, 2013, the Company’s consolidated balance sheet included a liability of approximately $13.0 million for such cases. The Company believes, based on its review of the facts and law, that the potential exposure from these suits will not have a material adverse effect on its consolidated results of operations, financial condition or liquidity. Tax and Other Contingencies The Company has legal entities in over 50 countries. As a result, the Company is subject to various tax filing requirements in these countries. The Company prepares its tax filings in a manner which it believes is consistent with such filing requirements. However, some of the tax laws and regulations to which the Company is subject require interpretation and/or judgment. Although the Company believes the tax liabilities for periods ending on or before the balance sheet date have been adequately provided for in the financial statements, to the extent a taxing authority believes the Company has not prepared its tax filings in accordance with the authority’s interpretation of the tax laws and regulations, the Company could be exposed to additional taxes. 11 The Company is currently undergoing a customs audit in Brazil.The Company has been assessed with approximately $51.0 million of additional customs duties, penalties and interest by the government of Brazil as a result of the current customs audit for the years 2003-2010.The Company has identified numerous errors in the assessment, the government has not provided appropriate supporting documentation for the assessment, and the Company believes a majority of this assessment will ultimately be proven to be incorrect.As a result, the Company currently expects no material adverse impact on its results of operations or cash flows as a result of the ultimate resolution of this matter.No amounts have been accrued for this assessment as of March 31, 2013 as no loss is currently considered probable. Environmental Matters The Company is currently identified as a potentially responsible party (PRP) with respect to two sites designated for cleanup under the Comprehensive Environmental Response Compensation and Liability Act (CERCLA) or similar state laws. One of these sites is Osborne, Pennsylvania (a landfill into which a predecessor of the PCS operation in Grove City, Pennsylvania deposited waste), where remediation was completed in 2011 and remaining costs relate to ongoing ground water treatment and monitoring. The other is believed to be a de minimis exposure. The Company is also engaged in site cleanup under the Voluntary Cleanup Plan of the Texas Commission on Environmental Quality at former manufacturing locations in Houston and Missouri City, Texas. Additionally, the Company has discontinued operations at a number of other sites which had been active for many years and which may have yet undiscovered contamination. The Company does not believe, based upon information currently available, that there are any material environmental liabilities existing at these locations. At March 31, 2013, the Company’s consolidated balance sheet included a noncurrent liability of approximately $3.9 million for these environmental matters. In 2001, the Company discovered that contaminated underground water from the former manufacturing site in Houston referenced above had migrated under an adjacent residential area. Pursuant to applicable state regulations, the Company notified the affected homeowners. Concerns over the impact on property values of the underground water contamination and its public disclosure led to a number of claims by homeowners.The Company has settled these claims, primarily as a result of the settlement of a class action lawsuit, and is obligated to reimburse 197 homeowners for any diminution in value of their property due to contamination concerns at the time of the property’s sale. Test results of monitoring wells on the southeastern border of the plume indicate that the plume is moving in a new direction, likely as a result of a ground water drainage system completed as part of an interstate highway improvement project.As a result, the Company notified 33 additional homeowners, and may provide notice to additional homeowners, whose property is adjacent to the class area that their property may be affected.The Company is taking remedial measures to mitigate any impact on these properties.The Company believes, based on its review of the facts and law, that any potential exposure from existing agreements as well as any possible new claims that may be filed with respect to this underground water contamination will not have a material adverse effect on its financial position or results of operations. The Company’s consolidated balance sheet included a liability of approximately $7.1 million for these matters as of March 31, 2013. Note 13: Fair Value of Financial Instruments Fair Value of Financial Instruments The Company’s financial instruments consist primarily of cash and cash equivalents, short-term investments, trade receivables, trade payables, derivative instruments and debt instruments. The book values of trade receivables, trade payables and floating-rate debt instruments are considered to be representative of their respective fair values. 12 Following is a summary of the Company’s financial instruments which have been valued at fair value in the Company’s Consolidated Balance Sheets at March 31, 2013 and December 31, 2012: Fair Value Based on Quoted Prices in Active Markets for Identical Assets (Level 1) Fair Value Based on Significant Other Observable Inputs (Level 2) Total (in millions) Cash and cash equivalents: Cash $ $ $
